Exhibit 10.39

AMENDMENT TO AGREEMENT FOR TERMINATION BENEFITS IN THE EVENT

OF A CHANGE IN CORPORATE CONTROL

This Amendment to Agreement for Termination Benefits in the Event of a Change in
Corporate Control (the “Amendment”) is entered into as of November 13, 2007 (the
“Effective Date”), between «First_Name» «Last_Name» (the “Executive”) and Longs
Drug Stores California, Inc. (the “Corporation”).

RECITALS

WHEREAS, on «Original_Agreement_Date», the Executive and the Corporation entered
into an Agreement for Termination Benefits in the Event of a Change in Corporate
Control (the “Agreement”) which provides for severance benefits following an
acquisition of the Corporation upon the occurrence of a “Severance of
Employment” (as defined in the Agreement); and

WHEREAS, the parties wish to amend certain provisions of the Agreement to
reflect recent changes affecting the taxation of deferred compensation
arrangements under Section 409A of the Internal Revenue Code of 1986, as
amended, pursuant to the terms and conditions set forth below.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereby agree as follows effective as of the
Effective Date. Except as otherwise defined herein, capitalized terms shall have
the meanings assigned to them in the Agreement.

1. Severance of Employment. Section I.D of the Agreement shall be amended to
read in its entirety as follows:

“Severance of Employment,” as used herein, shall mean the termination of the
Executive’s employment with the Parent Corporation and the Corporation (i) by
discharge by the Parent Corporation or the Corporation on or within two
(2) years after the date of a Change in Corporate Control; (ii) by resignation
of the Executive on or after, but less than one hundred eighty (180) days after,
the date of a Change in Corporate Control due to the occurrence of either a
material diminution in the Executive’s base compensation or a material
diminution in the Executive’s authority, duties, or responsibilities, without
the Executive’s written consent (each a “Good Reason Condition”); or (iii) by
resignation of the Executive at any time within the period commencing one
hundred eighty (180) days after the date of a Change in Corporate Control and
ending two (2) years after the date of such Change in Corporate Control. In
order for a resignation due to a Good Reason Condition to constitute a Severance
of Employment, the Executive must provide written notice to the Parent
Corporation or the Corporation, as the case may be, of the existence of the Good
Reason Condition within 90 days of the initial existence of such Good Reason
Condition. Upon receipt of such notice of the Good Reason Condition, the Parent
Corporation or the Corporation will be provided with a period of 30 days during
which it



--------------------------------------------------------------------------------

may remedy the Good Reason Condition and not be required to provide for the
payments and benefits described herein as a result of such proposed resignation
due to the Good Reason Condition specified in the notice. If the Good Reason
Condition is not remedied within the period specified in the preceding sentence,
the Executive may resign based on the Good Reason Condition specified in the
notice within the period specified in subsection (ii) above. Despite the
foregoing, neither of the following will constitute a Severance of Employment:

1. The termination of the Executive’s employment by reason of death.

2. The discharge of the Executive by the Corporation for gross and willful
misconduct relating to the performance by the Executive of the Executive’s
duties at the Corporation, provided that such misconduct is discovered after the
date of the Change in Corporate Control.

2. Trust Provision. Section III.D of the Agreement shall be of no further force
and effect as of the Effective Date, and accordingly, the Corporation shall have
no obligation to establish a trust with respect to any potential benefits
payable to the Executive or to make any contribution to any such trust.

3. Excise Tax Restoration Payment. The following shall be added to the end of
Section III.G of the Agreement:

With respect to each payment that is subject to the Excise Tax, the related
Excise Tax Restoration Payment shall be paid to the Executive on, or as soon as
practicable following, the payment date (and in any event, such Excise Tax
Restoration Payment shall be paid to the Executive by the end of the calendar
year next following the calendar year in which the Executive remits the Excise
Tax).

4. Delay of Payments in Certain Circumstances. The following shall be added as a
new Section III.H of the Agreement:

Notwithstanding any provision to the contrary in the Agreement, if the Executive
is deemed at the time of his separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the termination benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s termination benefits shall not be provided to Executive prior to
the earlier of (a) the expiration of the six-month period measured from the date
of the Executive’s “separation from service” (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) with the Corporation
and the Parent Corporation or (b) the date of Executive’s death. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this Section III.H shall be paid in a lump sum to
the Executive, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein.

5. Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

6. Applicable Law. This Amendment shall be governed by the law of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

EXECUTIVE   «First_Name» «Last_Name» LONGS DRUG STORES CALIFORNIA,
INC. By:       Warren F. Bryant Its:   President and Chief Executive
Officer By:       Linda M. Watt Its:   Senior Vice President—Human
Resources

 

3